Exhibit Contact: Financial Dynamics Mark McCall / Kal Goldberg 212-850-5600 Rodman & Renshaw Capital Group, Inc. Announces Proposal for Combination with Cowen Group, Inc. in Letter to Cowen Group, Inc. Board of Directors ■ Combination would create premier investment bank with a broad franchise uniquely positioned to capitalize on near and long-term opportunities; ■ Compelling strategic fit due to shared sector focus and complementary strengths across products and services; ■ Generates opportunities for significant operational efficiencies and revenue synergies; ■ $7.00 per share offer represents approximately a 20% premium over the closing price of Cowen’s common stock of $5.60 on December 1, 2008, the day before Rodman & Renshaw Capital Group, Inc. made its proposal to Cowen Group, Inc.’s CEO, and a comparable premium over the stock’s average closing price over the preceding 30 days; ■ Investor conference call to discuss the proposal will be held at 10:00 AM Eastern on Monday, December 8, 2008. New York, NY, December 8, 2008 – Rodman & Renshaw Capital Group, Inc (NASDAQ: RODM) (“Rodman”), today announced that it sent a letter to the Board of Directors of
